DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of the response dated 1/6/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8, 10-13, 21-26, 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is maintained for reasons made of record in the Office Action dated 10/6/2021 and for reasons set forth below.
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. Applicants essentially assert that: 1) the present system comprises an RP; 2) the other elements of the sTF are modular; 3) applicants have exemplified all three types of RPs and provided numerous examples of DBDs and EDs
Regarding 1) the claims are not limited to any specific RP domain, let alone one that responds to specific on or off signals.  Although the specification may contain diagrams that explain how such domains may work in isolation or in their natural state, the point of the rejection remains that such RP domains have not been sufficiently described in the context of the claimed invention, i.e. a fusion protein.  The claims are not directed to “RP domains”, but rather require other functionalities for reasons of record.
Regarding 2), this may be true in theory but is not reflected in the reality of fusion proteins.  The claims require the melding of several unrelated protein domains in such a way that all of the domains retain their respective functionality, however, such retention is unpredictable due to protein folding and three-dimensional structure.  
Regarding 3), again, the specification provides examples of the so-called RPs, DBDs and EDs in isolation; not in the context of a functional sTF as claimed.  Applicants insist, without any proof, data or reasoning, that the RP can be inserted between the other domains, or at the C- or N-termini.  Likewise, the claims require the melding of unrelated DBDs and EDs without any change in their natural function. Such does not reflect the reality of fusion protein engineering wherein the placement of domains can be very specific due to the possible steric hindrance of unrelated domains with each other (e.g. the “DBD” blocking an active site of protease/ligand of the claimed RP domain).  Of all these known examples of known DNA-binding domains, .

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633